       Case 6:16-cv-00173-RP-AWA Document 772 Filed 01/07/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

 JANE DOE 1, et al                             §
                                               §
                 Plaintiffs,                   §
                                               §
 vs.                                           § Cause No. 6:16-cv-173-RP-AWA
                                               §
 BAYLOR UNIVERSITY                             §
                                               §
                Defendant.                     §
                                               §
                                               §


       NON-PARTY PHILIP STEWART’S UNOPPOSED MOTION TO RESET
       HEARING ON PLAINTIFFS’ MOTION TO COMPEL AND REQUEST
                       FOR IN CAMERA REVIEW

TO THE HONORABLE ANDREW AUSTIN, UNITED STATES MAGISTRATE
JUDGE:

        COMES NOW, Non-Party Philip Stewart, and respectfully files his Unopposed

Motion to Reset Hearing on Plaintiffs’ Motion to Compel and Request for in Camera

Review, originally scheduled for January 22, 2020, at 9:00 a.m., to January 31, 2020, at

9:00 a.m., or at a later time that is convenient for the Court. In support of this Motion, Mr.

Stewart represents to this Honorable Court the following:

        Due to a previously planned and paid for vacation out of country, the undersigned

counsel for Mr. Stewart is not available for a hearing on January 22, 2020. The undersigned

counsel for Mr. Stewart will be in Australia and New Zealand (one of the bucket lists

items), with said trip having been scheduled 14 months ago. Counsel apologizes to the



                                              1
      Case 6:16-cv-00173-RP-AWA Document 772 Filed 01/07/20 Page 2 of 3




Court for any inconvenience in scheduling caused due to the lack of a vacation letter on

file for Mr. Stewart’s counsel.

       Mr. Stewart represents that the parties subject to this Court’s Order dated December

20, 2019 are unopposed to this motion.

       Mr. Stewart, therefore, respectfully requests that this Court reset the hearing for

January 31, 2019, at 9:00 a.m., or at a later time that is convenient for the Court. This

motion is not brought for the purpose of delay.

                                          Respectfully submitted,

                                          GOODE CASSEB JONES
                                          RIKLIN CHOATE & WATSON, P.C.
                                          2122 North Main Avenue
                                          San Antonio, Texas 78212
                                          Tel: (210) 733-6030
                                          Fax: (210) 733-0330

                                           /s/ Kyle C. Watson
                                          Kyle C. Watson
                                          State Bar No. 20971100
                                          watson@goodelaw.com
                                          Lee Warren
                                          State Bar No. 24099453
                                          warren@goodelaw.com
                                          Jenna C. Castleman
                                          State Bar No. 24105583
                                          castleman@goodelaw.com


                                          ATTORNEYS FOR PHILIP STEWART




                                            2
      Case 6:16-cv-00173-RP-AWA Document 772 Filed 01/07/20 Page 3 of 3




                             CERTIFICATE OF SERVICE


       I hereby certify that on January 7, 2020, a true and correct copy of the foregoing has
been served via email on counsel of record as noted below:

 VIA EMAIL                                       VIA EMAIL
 jimdunnam@dunnamlaw.com                         chad@brazilanddunn.com
 Jim Dunnam                                      Chad W. Dunn
 Dunnam & Dunnam, L.L.P.                         K. Scott Brazil
 4125 West Waco Drive                            Abbie J. Kamin
 Waco, TX 76710                                  Brazil & Dunn, L.L.P.
                                                 4201 Cypress Creek Parkway, Suite 530
                                                 Houston, Texas 77068

 VIA EMAIL                                       VIA EMAIL
 lbrown@thompsonhorton.com                       hmcintush@thompsonhorton.com
 Lisa A. Brown                                   Holly G. McIntush
 Thompson & Horton LLP                           Thompson & Horton LLP
 Phoenix Tower, Suite 2000                       400 West 15th Street, Suite 1430
 3200 Southwest Freeway                          Austin, TX 78701-1648
 Houston, TX 77027-7554

VIA EMAIL
shenninger@fhmbk.com
Stephen D. Henninger
Fanning Harper Martinson Brandt & Kutchin, P.C.
4849 Greenville Avenue, Suite 1300
Dallas, Texas 75206


                                          /s/ Jenna C. Castleman
                                          Jenna C. Castleman




                                             3
